People v Zarrro (2018 NY Slip Op 00180)





People v Zarrro


2018 NY Slip Op 00180


Decided on January 10, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
JEFFREY A. COHEN, JJ.


2004-07982
 (Ind. No. 23/03)

[*1]The People of the State of New York, respondent,
vFrancis A. Zarrro, Jr., appellant.


Emery Celli Brinckerhoff & Abady, LLP, New York, NY (Ilann M. Maazel and Douglas E. Lieb of counsel), for appellant, and appellant pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Nikki Kowalski and Jodi A. Danzig of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 27, 2009 (People v Zarro, 66 AD3d 1050), affirming a judgment of the County Court, Dutchess County, rendered November 18, 2004.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., LEVENTHAL, AUSTIN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court